Case: 0:20-cv-00023-KKC-HAI Doc #: 18 Filed: 02/09/21 Page: 1 of 5 - Page ID#: 236




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                         NORTHERN DIVISION at ASHLAND

   CRIMINAL ACTION NO. 0:20-23-KKC

   CHAD E. SHOFNER,                                                            PETITIONER,


   V.                                   OPINION AND ORDER


   J. DAVID GREEN,                                                                  WARDEN

                                          * * * * *

          This matter is before the Court on the petition for a writ of habeas corpus (DE 1)

   filed by petitioner Chad E. Shofner pursuant to 28 U.S.C. § 2254. The magistrate judge

   has reviewed the petition and recommends (DE 8) that the Court dismiss it as untimely.

   He further recommends that the Court not issue a certificate of appealability. Shofner has

   filed objections (DE 10).

          Shofner filed three motions after the magistrate judge entered his

   recommendation. The first (DE 12) asks the Court for permission to supplement the

   record with certain purported transcripts and also recordings See also DE 16. The second

   (DE 13) asks the Court for permission to amend his habeas petition to add what appears

   to be a claim of ineffective assistance of his post-conviction counsel in the trial court.

   And the third post-recommendation motion (DE 14) asks the Court to strike the

   magistrate judge’s recommendation or to hold it in abeyance until the Court rules on his

   motion to amend his petition.

          It is undisputed that, on November 26, 2001, Shofner shot and killed Michael

   Appleby and Darlene Appleby (Michael’s mother) in the Appleby’s residence. Shofner’s
Case: 0:20-cv-00023-KKC-HAI Doc #: 18 Filed: 02/09/21 Page: 2 of 5 - Page ID#: 237




   estranged wife, Jennifer Caffee, was having an affair with Michael and was living with

   him at the time of the murders. Shofner pleaded guilty to two counts of capital murder

   and one count of kidnapping Caffee. He agreed to be sentenced by the judge without a

   jury. After a sentencing hearing, by judgment dated October 8, 2002, the judge sentenced

   him to two concurrent life sentences without the possibility of parole for the murders and

   to 20 years on the kidnapping charge. Shofner appealed, and his conviction and sentence

   were ultimately affirmed by the Kentucky Supreme Court. He later filed two post-

   conviction motions for relief, both of which were denied.

          Shofner filed a habeas petition with this Court on March 9, 2020. The magistrate

   judge recommends that the Court dismiss it as untimely.

          The magistrate judge determined that, under 28 U.S.C. § 2244(d)(1)(A),

   Shofner’s deadline to file a habeas petition was July 20, 2009.

          Because Shofner’s petition centers on a post-conviction telephone conversation

   with Caffee, his former wife, the magistrate judge also analyzed the timeliness of

   Shofner’s petition under 28 U.S.C. § 2241(d)(1)(D). That provision provides for a one-

   year limitations period commencing on the “date on which the factual predicate of the

   claim or claims presented could have been discovered through the exercise of due

   diligence.” The magistrate judge determined that, under 28 U.S.C. § 2241(d)(1)(D), the

   one-year limitations period started on the date of the phone call (May 8, 2016) and ended

   on June 11, 2019. Thus, Shofner’s March 9, 2020 petition was untimely under

   § 2241(d)(1)(D).

          The magistrate judge recognized that the Sixth Circuit permits equitable tolling

   where a petitioner makes a “credible claim of actual innocence.” Souter v. Jones, 395



                                                2
Case: 0:20-cv-00023-KKC-HAI Doc #: 18 Filed: 02/09/21 Page: 3 of 5 - Page ID#: 238




   F.3d 577, 601 (6th Cir. 2005). Nevertheless, he determined that, even assuming the Court

   is permitted to find a credible claim of actual innocence when a petitioner has pleaded

   guilty to the underlying crimes, Shofner fails to make the required showing.

           Under Souter, a petitioner has a heavy burden of showing with “new reliable

   evidence . . . that was not presented at trial” that “it is more likely than not that no

   reasonable juror would have found petitioner guilty beyond a reasonable doubt.” Id. at

   590. As to the allegedly new and reliable evidence, Shofner relies on the May 8, 2016

   phone conversation with his former wife. The magistrate judge determined that the phone

   conversation was not the kind of “extraordinary and reliable” evidence necessary for the

   finding of “actual innocence.” He also determined the recordings did not establish

   Shofner’s actual innocence because the trial judge determined that the recordings did not

   give the court any reason to believe that Shofner was not guilty of the crimes to which he

   pleaded guilty.

           At the time of his recommendation, the magistrate judge had to rely on the trial

   judge’s determination of the significance of the phone calls because the recordings were

   not in this Court’s record. Shofner has since filed the recordings and some purported

   transcripts in the record.

           In his objections to the magistrate judge’s recommendation, Shofner first asserts

   that his petition should be deemed timely because it was filed within one year of the

   Kentucky Supreme Court decision denying discretionary review of his most recent post-

   conviction motion in state court. The problem, however, is that the post-conviction

   motion relied on the May 8, 2016 phone call. Thus, the magistrate judge correctly

   determined that, at the latest, the one-year deadline under § 2241(d)(1)(D) ran from that



                                                  3
Case: 0:20-cv-00023-KKC-HAI Doc #: 18 Filed: 02/09/21 Page: 4 of 5 - Page ID#: 239




   date. This time period was tolled when Shofner filed a motion for relief under Kentucky

   Rule of Civil Procedure 60.02, but he did not file that motion until 358 days after the

   May 8, 2016 phone call. When the state court proceedings that toll the limitations period

   are no longer pending, the limitations period resumes at that point where it was tolled

   rather than starting anew. DiCenzi v. Rose, 452 F.3d 465, 468–469 (6th Cir. 2006). Thus,

   when the Rule 60.02 motion was finally resolved on June 4, 2019, Shofner only had

   seven days left to file the habeas petition, meaning it was due by June 11, 2019. He did

   not file this petition until March 3, 2020.

          As to Shofner’s claim that his tardiness should be excused because he has made a

   showing of actual innocence based on the May 8, 2016 phone call. Shofner has now filed

   what he purports are transcripts (DE 12) and a recording (DE 16) of the phone call. The

   recording of the phone calls could not be played using any of the Court’s available

   technology. The Court has, however, reviewed what Shofner alleges is the transcript (DE

   12) of at least the pertinent portions of the phone call. The Court agrees with the state

   trial and appellate courts that that nothing in the transcript undermines confidence in

   Shofner’s convictions for the crimes to which he pleaded guilty.

          Accordingly, the Court hereby ORDERS as follows:

          1) The magistrate judge’s Recommended Disposition (DE 8) is ADOPTED by

              the Court;

          2) Shofner’s objections (DE 10) to the recommendation are OVERRULED;

          3) Shofner’s petition under 28 U.S.C. § 2254 for a writ of habeas corpus (DE 1)

              is DISMISSED;

          4) the Court will not issue a certificate of appealability;



                                                 4
Case: 0:20-cv-00023-KKC-HAI Doc #: 18 Filed: 02/09/21 Page: 5 of 5 - Page ID#: 240




          5) Shofner’s motion (DE 12) to expand the record to include the transcripts

             attached to the motion (DE 12-2, 12-3) and the recordings filed in the record

             with the letter at DE 16 is GRANTED;

          6) Shofner’s motion (DE 13) to amend his habeas petition is DENIED, the Court

             having determined that the habeas petition must be dismissed as untimely;

          7) Shofner’s motion to strike the magistrate judge’s recommendation (DE 14) is

             DENIED; and

          8) Shofner’s motion to proceed in forma pauperis (DE 6) is DENIED as moot.




             Dated February 09, 2021




                                              5
